EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock, par value $0.01 per share, of Fidelity & Guaranty Life, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Dated: December 3, 2014 HARBINGER GROUP INC. By: /s/Thomas A. Williams Name:Thomas A. Williams Title:Executive Vice President and Chief Financial Officer FS HOLDCO II LTD. By: /s/Thomas A. Williams Name:Thomas A. Williams Title: ChiefFinancial Officer /s/Philip A. Falcone Philip A. Falcone
